—In an action to recover damages for personal injuries, the defendant James A. Lasky appeals from an order of the Supreme Court, Suffolk County (Henry, J.), dated October 8,1998, which denied his motion to transfer the venue of this action to Schoharie County pursuant to CPLR 510 (3).
Ordered that the order is affirmed, with one bill of costs.
We agree with the Supreme Court that the appellant has failed to meet his burden of establishing that the convenience of material witnesses and the ends of justice would be promoted by changing venue in this case from Suffolk County to Schoharie County (see, O'Brien v Vassar Bros. Hosp., 207 AD2d 169). S. Miller, J. P., Sullivan, Friedmann, Luciano and Feuerstein, JJ., concur.